7(11(66((%85($82):25.(56¶&203(16$7,21
                :25.(56¶&203(16$7,21$33($/6%2$5'

6KHUU\&UHDVPDQ                                  'RFNHW1R
                                                  
Y                                                6WDWH)LOH1R

:DYHV,QFHWDO                              


$SSHDOIURPWKH&RXUWRI:RUNHUV¶                
&RPSHQVDWLRQ&ODLPV                              
'DOH7LSSV-XGJH

                       $IILUPHGDQG5HPDQGHG±)LOHG$SULO

7KLV LQWHUORFXWRU\ DSSHDO LQYROYHV DQ HPSOR\HH ZKR FODLPHG VKHVXIIHUHG SK\VLFDO DQG
SV\FKRORJLFDO LQMXULHV UHVXOWLQJ IURP DQ DOWHUFDWLRQ ZLWK D SDWLHQW ZKLOH ZRUNLQJ DV WKH
PDQDJHURIDJURXSKRPHIRUDGXOWVZLWKGHYHORSPHQWDOFKDOOHQJHV$VSHUWLQHQWWRWKLV
DSSHDO WKH HPSOR\HH DOOHJHG WKH DOWHUFDWLRQ DJJUDYDWHG KHU SUHH[LVWLQJ SV\FKLDWULF
FRQGLWLRQ7KHHPSOR\HUDFFHSWHGWKHHPSOR\HH¶VSK\VLFDOLQMXULHVDVFRPSHQVDEOHEXW
GHQLHGWKDWWKHQHHGIRUSV\FKLDWULFWUHDWPHQWDURVHSULPDULO\IURPWKHLQFLGHQWDWZRUN
7KHWULDOFRXUWUXOHGWKHHPSOR\HHPHWKHUEXUGHQRIHVWDEOLVKLQJVKHZRXOGOLNHO\SUHYDLO
DW WULDO DQG RUGHUHG WKH HPSOR\HU WR SURYLGH D SDQHO RI SV\FKLDWULVWV DQG RQJRLQJ
WUHDWPHQWUHODWHGWRWKHZRUNLQMXU\7KHHPSOR\HUKDVDSSHDOHG:HDIILUPWKHGHFLVLRQ
RIWKHWULDOFRXUWDQGUHPDQGWKHFDVH

3UHVLGLQJ-XGJH0DUVKDOO/'DYLGVRQ,,,GHOLYHUHGWKHRSLQLRQRIWKH$SSHDOV%RDUGLQ
ZKLFK-XGJH7LPRWK\:&RQQHUDQG-XGJH'DYLG)+HQVOH\MRLQHG

0LFKDHO:-RQHV1DVKYLOOH7HQQHVVHHIRUWKHHPSOR\HUDSSHOODQW:DYHV,QF

5 6WHYHQ :DOGURQ 0XUIUHHVERUR 7HQQHVVHH IRU WKH HPSOR\HHDSSHOOHH 6KHUU\
&UHDVPDQ

                            )DFWXDODQG3URFHGXUDO%DFNJURXQG

       6KHUU\ &UHDVPDQ ³(PSOR\HH´  ZDV HPSOR\HG E\ :DYHV ,QF ³(PSOR\HU´  DV
WKH PDQDJHU RI D JURXS KRPH IRU DGXOWV ZLWK GHYHORSPHQWDO GLVDELOLWLHV  (PSOR\HH
DOOHJHGWKDWRQ-DQXDU\VKHVXIIHUHGSK\VLFDODQGSV\FKRORJLFDOLQMXULHVZKHQ
VKHZDVDVVDXOWHGE\DUHVLGHQWRIWKHKRPH6KHFODLPHGWKDWWKHUHVLGHQWKLWKHUKHDG

                                                 
QHFNDQGDUPVZLWKDWHOHYLVLRQUHPRWH6KHUHSRUWHGWKHLQFLGHQWWRKHUVXSHUYLVRUDQG
ZDV JLYHQ D SDQHO RI KHDOWKFDUH SURYLGHUV IURP ZKLFK VKH FRXOG VHOHFW D WUHDWLQJ
SK\VLFLDQ

       2Q -DQXDU\   (PSOR\HH UHFHLYHG DXWKRUL]HG WUHDWPHQW IURP 'U /\QQ
+ROOLGD\ DQG 'U 6DPXHO 3HUU\ DW 9DQGHUELOW 8QLYHUVLW\ 0HGLFDO&HQWHU  'U +ROOLGD\
QRWHG (PSOR\HH KDG D KLVWRU\ RI ³DQ[LHW\ DQG FXUUHQW V\PSWRPV DUH VXJJHVWLYH RI
XQGHUO\LQJ 376'´  'U +ROOLGD\ UHFRPPHQGHG WKDW (PSOR\HH EH SODFHG LQ D ZRUN
ORFDWLRQ VHSDUDWH IURP WKH SHUVRQ ZKR DVVDXOWHG KHU DQG WKDW VKH UHFHLYH FRXQVHOLQJ
(PSOR\HH FRQWLQXHG WR IROORZ XS ZLWK 'U +ROOLGD\ ZKR ODWHU UHFRPPHQGHG DQ
HYDOXDWLRQE\DQHXURSV\FKRORJLVW'U3HUU\OLNHZLVHUHFRPPHQGHG(PSOR\HHEHVHHQ
E\DQHXURSV\FKRORJLVWDQGPDGHDUHIHUUDOWRDQHXURORJLVW

       2Q )HEUXDU\   (PSOR\HH ZDV IRXQG XQFRQVFLRXV DW KHU KRPH DQG ZDV
WDNHQ E\ DPEXODQFH WR :LOOLDPVRQ 0HGLFDO &HQWHU ZKHUH VKH UHFHLYHG HPHUJHQF\
PHGLFDO FDUH IRU DQ RYHUGRVH RISUHVFULSWLRQ PHGLFDWLRQ 7KH KRVSLWDO¶V UHFRUGV UHIOHFW
(PSOR\HH ZDV ³RQ PXOWLSOH GLIIHUHQW RWKHU VHGDWLYHV LQFOXGLQJ  GLIIHUHQW
EHQ]RGLD]HSLQHV7KLVYHU\ZHOOFRXOGEHWKHHWLRORJ\RIWKHV\PSWRPV´(PSOR\HHZDV
GLVFKDUJHGDIHZGD\VODWHUZLWKDGLDJQRVLVRI³>P@XOWLVXEVWDQFHRYHUGRVHDFFLGHQWDO´
(PSOR\HHWHVWLILHGVKHWRRNWKHPHGLFDWLRQV³H[DFWO\DVSUHVFULEHG´
       
       (PSOR\HU DXWKRUL]HG WUHDWPHQW ZLWK 'U 6XELU 3UDVDG D QHXURORJLVW ZKR
GLDJQRVHG(PSOR\HHZLWKSRVWWUDXPDWLFKHDGDFKHDQGSRVWFRQFXVVLYHV\QGURPH,QDQ
2FWREHURIILFHQRWHKHGLDJQRVHGKHUZLWK³376'DJUHHVLJQLILFDQWLVVXHDVN
FDVH>PDQDJHU@DJDLQIRUSV\FKLDWULFUHIHUUDO´
       
       7KHUHDIWHU (PSOR\HU VHQW 'U 3UDVDG D TXHVWLRQQDLUH LQ ZKLFK KH ZDV DVNHG WR
FKHFNDER[LQUHVSRQVHWRWKHIROORZLQJTXHVWLRQ³'R\RXEHOLHYHWKDWWKHHPSOR\PHQW
FRQWULEXWHG PRUH WKDQ  RI KHU QHHG IRU RQJRLQJ PHGLFDO WUHDWPHQW"´  'U 3UDVDG
FKHFNHG ³>Q@R´  :KHQ DVNHG ³>Z@KDW LI DQ\ DGGLWLRQDO PHGLFDO WUHDWPHQW ZRXOG EH
UHTXLUHGWRUHWXUQ>(PSOR\HH@EDFNWRKHUSRVLWLRQ´'U3UDVDGUHVSRQGHG³SV\FKLDWULF
WUHDWPHQW´,QD-DQXDU\RIILFHQRWHKHVWDWHG³,HQFRXUDJHGKHUWRXVHKHURZQ
LQVXUDQFHWRVHHNSV\FKLDWULFFDUHDQGFRXQVHOLQJ$6$3´
       
       (PSOR\HH VXEVHTXHQWO\ VDZ D QHXURSV\FKRORJLVW -DPHV :DONHU 3K'  'U
:DONHU¶V UHSRUW UHIOHFWV (PSOR\HH¶V ³GLVWUHVV LV VRPHZKDW UHODWHG WR WKH DVVDXOW WKDW
RFFXUUHGRQ WKH MRE EXW DW D ORZHU WKDQ  OHYHO´  (PSOR\HUDOVR VHQW 'U :DONHU D
TXHVWLRQQDLUH LQ ZKLFK KH ZDV DVNHG WR FKHFN D ER[ LQ UHVSRQVH WR WKH VDPH TXHVWLRQ
³>'@R \RX EHOLHYH WKDW WKH HPSOR\PHQW FRQWULEXWHG PRUH WKDQ  RI KHU QHHG IRU
RQJRLQJPHGLFDOWUHDWPHQW"´'U:DONHUFKHFNHG³>Q@R´FRPPHQWLQJWKDWWKHQHHGIRU
WUHDWPHQW ZDV ³>U@HODWHG WR KHU HPSOR\PHQW \HV EXW QRW WKH VSHFLILF DVVDXOW´  'U
:DONHU¶V DVVHVVPHQW ZDV WKDW (PSOR\HH¶V ³FRPSODLQWV DUH H[FHVVLYH DQG SUREDEO\ DV
HYHQVKHVWDWHGUHIOHFWDK\VWHULFDOSURFHVVRQKHUSDUW´

                                                 

        (PSOR\HH VRXJKW DQ LQGHSHQGHQW SV\FKLDWULF HYDOXDWLRQ IURP 'U *UHJ .\VHU D
SV\FKLDWULVW  2Q -XQH   'U .\VHU LVVXHG D OHQJWK\ UHSRUW QRWLQJ WKH YDULRXV
RSLQLRQVZLWKUHVSHFWWRWKHFDXVHRI(PSOR\HH¶VFRQGLWLRQ'U.\VHUXOWLPDWHO\RSLQHG
WKDW ³>Z@HUH LW QRW IRU WKLV WUDXPDWLF HYHQW VKH ZRXOG QRW EH VXIIHULQJ KHU FXUUHQW
SV\FKLDWULFGLIILFXOWLHV´'U.\VHUDOVRFRQILUPHGWKHFDXVDOOLQNEHWZHHQ(PSOR\HH¶V
KRVSLWDOL]DWLRQ IRU WKH ³DFFLGHQWDO QRQLQWHQWLRQDO RYHUGRVH RI VHGDWLYH PHGLFDWLRQ
SUHVFULEHGIRU KHU ZRUN LQMXU\´DQG WKH ZRUN LQFLGHQWGHVFULELQJWKH KRVSLWDOL]DWLRQ DV
³GLUHFWO\ UHODWHG WR KHU WUHDWPHQW IRU KHU ZRUN LQMXU\´  'U .\VHU DVVLJQHG D 
SHUPDQHQWSV\FKLDWULFLPSDLUPHQWUDWLQJ
        
        )LQGLQJ WKDW 'U .\VHU¶V FDXVDWLRQ RSLQLRQ RYHUFDPH WKH SUHVXPSWLRQ RI
FRUUHFWQHVV DSSOLFDEOH WR WKH DXWKRUL]HG SURYLGHUV WKH WULDO FRXUW FRQFOXGHG WKDW
(PSOR\HHZDVOLNHO\WRSUHYDLODWWULDODQGRUGHUHG(PSOR\HUWRSD\WKHPHGLFDOH[SHQVHV
DVVRFLDWHGZLWKKHU)HEUXDU\KRVSLWDOL]DWLRQ7KHFRXUWDOVRRUGHUHG(PSOR\HU
WR SURYLGH D SDQHO RI SV\FKLDWULVWV DQG DXWKRUL]H RQJRLQJ PHGLFDO FDUH IRU (PSOR\HH¶V
SV\FKLDWULF LQMXU\ WR WKH H[WHQW LW ZDV FDXVDOO\ UHODWHG WR KHU -DQXDU\   ZRUN
LQMXU\(PSOR\HUKDVDSSHDOHG
        
                                        6WDQGDUGRI5HYLHZ
                                                   
        7KH VWDQGDUG ZH DSSO\ LQ UHYLHZLQJ D WULDO FRXUW¶V GHFLVLRQ SUHVXPHV WKDW WKH
FRXUW¶VIDFWXDOILQGLQJVDUHFRUUHFWXQOHVVWKHSUHSRQGHUDQFHRIWKHHYLGHQFHLVRWKHUZLVH
See 7HQQ &RGH $QQ   F      :KHQ WKH WULDO MXGJH KDV KDG WKH
RSSRUWXQLW\ WR REVHUYH D ZLWQHVV¶V GHPHDQRU DQG WR KHDU LQFRXUW WHVWLPRQ\ ZH JLYH
FRQVLGHUDEOH GHIHUHQFH WR IDFWXDO ILQGLQJV PDGH E\ WKH WULDO FRXUW  Madden v. Holland
Grp. of Tenn., Inc.  6:G   7HQQ    +RZHYHU ³>Q@R VLPLODU
GHIHUHQFHQHHGEHDIIRUGHGWKHWULDOFRXUW¶VILQGLQJVEDVHGXSRQGRFXPHQWDU\HYLGHQFH´
Goodman v. Schwarz Paper Co.1R:6&5:&7HQQ/(;,6DW
   7HQQ :RUNHUV¶ &RPS 3DQHO -DQ     6LPLODUO\ WKH LQWHUSUHWDWLRQ DQG
DSSOLFDWLRQRIVWDWXWHVDQGUHJXODWLRQVDUHTXHVWLRQVRIODZWKDWDUHUHYLHZHGde novoZLWK
QR SUHVXPSWLRQ RI FRUUHFWQHVV DIIRUGHG WKH WULDO FRXUW¶V FRQFOXVLRQV  See Mansell v.
Bridgestone Firestone N. Am. Tire, LLC  6:G   7HQQ    :H DUH
DOVR PLQGIXO RI RXU REOLJDWLRQ WR FRQVWUXH WKH ZRUNHUV¶ FRPSHQVDWLRQ VWDWXWHV ³IDLUO\
LPSDUWLDOO\ DQG LQ DFFRUGDQFH ZLWK EDVLF SULQFLSOHV RI VWDWXWRU\ FRQVWUXFWLRQ´ DQG LQ D
ZD\WKDWGRHVQRWIDYRUHLWKHUWKHHPSOR\HHRUWKHHPSOR\HU7HQQ&RGH$QQ
  
                                                   
                                              $QDO\VLV

                                                  $
        
        $PHQWDOLQMXU\LVGHILQHGDV³DORVVRIPHQWDOIDFXOWLHVRUDPHQWDORUEHKDYLRUDO
GLVRUGHU´  7HQQ &RGH $QQ        7R TXDOLI\ DV FRPSHQVDEOH D

                                                 

PHQWDO LQMXU\ PXVW DULVH ³SULPDULO\ RXW RI D FRPSHQVDEOH SK\VLFDO LQMXU\ RU DQ
LGHQWLILDEOH ZRUNUHODWHG HYHQW UHVXOWLQJ LQ D VXGGHQ RU XQXVXDO PHQWDO VWLPXOXV´  Id.
&DVHV IRFXVLQJ RQ WKH ODWWHU FDWHJRU\ PDNH FOHDU WKDW   WKH LQMXU\ PXVW VWHP IURP DQ
LGHQWLILDEOHVWUHVVIXOZRUNUHODWHGHYHQWSURGXFLQJDVXGGHQPHQWDOVWLPXOXVDQG  WKH
HYHQW PXVW EH XQXVXDO FRPSDUHG WR WKH RUGLQDU\ VWUHVV RI WKH ZRUNHU¶V MRE  Ireton v.
Horizon Mental Health Mgmt. LLC1R(6&5:&7HQQ/(;,6
DW  7HQQ:RUNHUV¶&RPS3DQHO-DQ 
        
        +RZHYHUQRWDOOPHQWDOLQMXULHVDUHFRPSHQVDEOH)RUH[DPSOHD³SV\FKRORJLFDO
RU SV\FKLDWULF UHVSRQVH GXH WR WKH ORVV RI HPSOR\PHQW RU HPSOR\PHQW RSSRUWXQLWLHV´ LV
QRWFRPSHQVDEOH7HQQ&RGH$QQ  6LPLODUO\WKHDJJUDYDWLRQRIDSUH
H[LVWLQJ PHQWDO FRQGLWLRQ LV QRW FRPSHQVDEOH ³XQOHVV LW FDQ EH VKRZQ WR D UHDVRQDEOH
GHJUHHRIPHGLFDOFHUWDLQW\WKDWWKHDJJUDYDWLRQDURVHSULPDULO\RXWRIDQGLQWKHFRXUVH
DQGVFRSHRIHPSOR\PHQW´7HQQ&RGH$QQ  $ 
        
       ,Q WKLV FDVH (PSOR\HU DUJXHV WKDW WKH WULDO FRXUW HUUHG LQ ILQGLQJ 'U .\VHU¶V
RSLQLRQUHEXWWHGWKHSUHVXPSWLRQRIFRUUHFWQHVVDWWDFKHGWRWKHRSLQLRQVRIWKHDXWKRUL]HG
SURYLGHUV'UV3UDVDGDQG:DONHU$FFRUGLQJWR(PSOR\HU'U.\VHU¶V³RQHWLPH,0(
LQFRUSRUDWLQJ WKH WHVWLQJ DQG RSLQLRQV RI WKH DXWKRUL]HG WUHDWLQJ VSHFLDOLVWV DQG PHUHO\
RSLQLQJDFRQWUDU\RSLQLRQ´ZDVLQVXIILFLHQWWRUHEXWWKHSUHVXPSWLRQ

       ,W LV ZHOOHVWDEOLVKHG WKDW D ³WULDO MXGJH KDV WKH GLVFUHWLRQ WR GHWHUPLQH ZKLFK
WHVWLPRQ\ WR DFFHSW ZKHQ SUHVHQWHG ZLWK FRQIOLFWLQJ H[SHUW RSLQLRQV´  Payne v. UPS
1R06&5:&7HQQ/(;,6DW  7HQQ:RUNHUV¶&RPS
3DQHO'HF :KHQWKHUHDUHFRQIOLFWLQJPHGLFDORSLQLRQVDVLQWKLVFDVH³WKH
WULDOMXGJHPXVWREYLRXVO\FKRRVHZKLFKYLHZWREHOLHYH,QGRLQJVR>WKHWULDOMXGJH@LV
DOORZHG DPRQJ RWKHU WKLQJV WR FRQVLGHU WKH TXDOLILFDWLRQV RI WKH H[SHUWV WKH
FLUFXPVWDQFHVRIWKHLUH[DPLQDWLRQWKHLQIRUPDWLRQDYDLODEOHWRWKHPDQGWKHHYDOXDWLRQ
RI WKH LPSRUWDQFH RI WKDW LQIRUPDWLRQ E\ RWKHU H[SHUWV´  Orman v. Williams Sonoma,
Inc.  6:G   7HQQ    :KHQ RQH RI WKRVH H[SHUWV LV DQ DXWKRUL]HG
WUHDWLQJSK\VLFLDQWKDWH[SHUW¶VRSLQLRQKDVDSUHVXPSWLRQRIFRUUHFWQHVVRQWKHLVVXHRI
FDXVDWLRQ7HQQ&RGH$QQ  ( 

        %DVHG RQ RXU UHYLHZ RI WKH UHFRUG ZH FDQQRW FRQFOXGH WKH WULDO FRXUW HUUHG LQ
ILQGLQJ 'U .\VHU¶V RSLQLRQ WR EH PRUH SHUVXDVLYH WKDQ WKDW RI 'U 3UDVDG  )LUVW 'U
.\VHU LV D SV\FKLDWULVW ZKLOH 'U 3UDVDG LV D QHXURORJLVW  *LYHQ WKDW (PSOR\HH¶V
FRQGLWLRQ HQWDLOV SV\FKLDWULF LVVXHV WKH WULDO FRXUW DFWHG ZLWKLQ LWV GLVFUHWLRQ LQ JLYLQJ
PRUHZHLJKWWR'U.\VHU¶VRSLQLRQRQSV\FKLDWULFPDWWHUV
        
        6HFRQG 'U .\VHU FRQVLGHUHG (PSOR\HH¶V SV\FKLDWULF KLVWRU\ LQ GHWDLO \HW VWLOO
FRQFOXGHGWKDWKHUV\PSWRPVZHUHPRUHWKDQILIW\SHUFHQWFDXVHGE\WKHDVVDXOWDWZRUN
6SHFLILFDOO\ 'U .\VHU VWDWHG ³>(PSOR\HH@ KDV D ORQJVWDQGLQJ KLVWRU\ RI WUDXPDWLF
YLFWLPL]DWLRQDQGPHQWDOLQVWDELOLW\&RQVLGHULQJDOOFDXVHVLWLVFOHDUWKDWWKHDVVDXOW

                                                  

LQ TXHVWLRQ FDXVHG D GHWHULRUDWLRQ DQG DJJUDYDWLRQ RI KHU XQGHUO\LQJ GHSUHVVLRQ
DQ[LHW\>@DQGSRVW>@WUDXPDWLFV\PSWRPV´
        
        7KLUG WKH WULDO FRXUW FRUUHFWO\ REVHUYHG WKDW 'U .\VHU XQOLNH 'U 3UDVDG
³FRPSUHKHQVLYHO\ GRFXPHQWHG KLV HYDOXDWLYH SURFHVV DQG WKH LQIRUPDWLRQ KH
FRQVLGHUHG´  )XUWKHU WKH FRXUW SURSHUO\ QRWHG WKDW HDFK GRFWRU KDG FRPSDUDEOH
LQIRUPDWLRQDYDLODEOHWRWKHPDOWKRXJKQHLWKHUSK\VLFLDQDGGUHVVHGWKHRWKHU¶VFDXVDWLRQ
RSLQLRQ:HFDQQRWFRQFOXGHWKDWHLWKHURIWKHVHILQGLQJVLVHUURU
        
        )RXUWKWKHWULDOFRXUWSURSHUO\FRQVLGHUHGDQGIRXQGFUHGLEOHWKHXQFRQWURYHUWHG
WHVWLPRQ\ RI (PSOR\HH DQG KHU VLVWHU ZKLFK VXSSRUWHG 'U .\VHU¶V FKDUDFWHUL]DWLRQ RI
WKH FKDQJH LQ (PSOR\HH¶V SRVWDFFLGHQW FRQGLWLRQ DV FRPSDUHG WR KHU SUHH[LVWLQJ
SV\FKLDWULF FRQGLWLRQ  ,W LV XQGLVSXWHG WKDW (PSOR\HH VXIIHUHG IURP DQ[LHW\ DQG
GHSUHVVLRQEHIRUHWKHDVVDXOWEXW³FRSHGHYHU\GD\ILQH´SULRUWRWKHZRUNLQFLGHQW7KH
WULDOFRXUWGHWHUPLQHG'U.\VHU¶VHYDOXDWLRQFRUURERUDWHG(PSOR\HH¶VWHVWLPRQ\WKDW³DW
WKH WLPH RI KHU ZRUN LQMXU\ VKH ZDV PHQWDOO\ VWDEOH DQG IXQFWLRQLQJ ZHOO´  $Q
HPSOR\HH¶V OD\ WHVWLPRQ\ DORQJ ZLWK FRUURERUDWLYH H[SHUW WHVWLPRQ\ PD\ FRQVWLWXWH
DGHTXDWHHYLGHQFHRIPHGLFDOFDXVDWLRQLamb v. KARM Thrift Stores, LLC1R
71:UN&RPS$SS%G/(;,6DW  7HQQ:RUNHUV¶&RPS$SS
%G-XO\ 
        
        $FFRUGLQJO\ZHFDQQRWFRQFOXGHWKDWWKHHYLGHQFHSUHSRQGHUDWHVDJDLQVWWKHWULDO
FRXUW¶VILQGLQJVWKDW'U.\VHU¶VRSLQLRQUHEXWWHGWKHSUHVXPSWLRQRIFRUUHFWQHVVDWWDFKHG
WR'U3UDVDG¶VRSLQLRQDQGWKDW'U.\VHU¶VRSLQLRQVKRXOGEHJLYHQPRUHZHLJKW
        
                                                %
        
        (PSOR\HU DOVR DVVHUWV WKDW LW VKRXOG QRW EH KHOG UHVSRQVLEOH IRU WKH PHGLFDO
H[SHQVHV DVVRFLDWHG ZLWK (PSOR\HH¶V KRVSLWDOL]DWLRQ VWHPPLQJ IURP KHU RYHUGRVH RI
SUHVFULEHG PHGLFDWLRQ  $FFRUGLQJ WR (PSOR\HU (PSOR\HH ZDV QHJOLJHQW LQ WKH XVH RI
KHU PHGLFDWLRQV RU RYHUGRVHG LQWHQWLRQDOO\  7KH WULDO FRXUW IRXQG (PSOR\HU¶V SRVLWLRQ
ZDV³XQVXSSRUWHGE\DQ\SURRI´:HDJUHH
        
        ,W LV XQGLVSXWHG WKDW (PSOR\HH ZDV SUHVFULEHG VHYHUDO PHGLFDWLRQV IRU KHU ZRUN
LQMXU\DQGDVWKHWULDOFRXUWIRXQGWKHPHGLFDOUHFRUGVLGHQWLILHGWKHSUREOHPFDXVLQJWKH


  :LWK UHVSHFW WR 'U :DONHU¶V RSLQLRQV WKH WULDO FRXUW IRXQG ³'U :DONHU LV D SV\FKRORJLVW QRW D
SK\VLFLDQ DQG WKXV KDV QR VWDWXWRU\ DXWKRULW\ WR JLYH D FDXVDWLRQ RSLQLRQ´  :H DJUHH  :KLOH
SV\FKRORJLVWVPD\EHWUHDWLQJSURYLGHUVLQVRPHFLUFXPVWDQFHV7HQQHVVHH&RGH$QQRWDWHGVHFWLRQ
 K   RQO\DSK\VLFLDQPD\UHQGHUDFDXVDWLRQRSLQLRQ7HQQHVVHH&RGH$QQRWDWHGVHFWLRQ
  '   See also Gates v. Jackson Appliance Co. 1R :6&:&0&9  7HQQ
/(;,6DW  7HQQ:RUNHUV¶&RPS3DQHO-XQH  ³7KLVSDQHOLVPLQGIXORIWKHGHFLVLRQV
ZKLFK UHTXLUH H[SHUW PHGLFDO HYLGHQFH DQG QRW WKDW RI D SV\FKRORJLVW WR HVWDEOLVK FDXVDWLRQ DQG
SHUPDQHQF\RIDPHQWDOLQMXU\´ 

                                                        

RYHUGRVH DV GXSOLFDWLYH SUHVFULSWLRQV IURP YDULRXV SURYLGHUV  0RUHRYHU (PSOR\HH
WHVWLILHGZLWKRXWFRQWUDGLFWLRQWKDWVKHWRRNWKHPHGLFDWLRQVDVSUHVFULEHGDQGWKDWVKH
GLG QRW DWWHPSW WR KDUP KHUVHOI  $OVR 'U .\VHU SURYLGHG KLV RSLQLRQ DV WR KHU
³QRQLQWHQWLRQDO RYHUGRVH RI VHGDWLYH PHGLFDWLRQ ZKLFK ZDV SUHVFULEHG IRU KHU ZRUN
LQMXU\´VWDWLQJWKDWKHU³DGPLVVLRQWRWKHKRVSLWDO>ZDV@GLUHFWO\UHODWHGWRKHUWUHDWPHQW
IRU KHU ZRUN LQMXU\´  *LYHQ WKHVH FLUFXPVWDQFHV WKH WULDO FRXUW SURSHUO\ GLUHFWHG
(PSOR\HUWRSD\(PSOR\HH¶VKRVSLWDOELOOVSeeRogers v. Shaw6:G
 7HQQ  ³>$@OOWKHPHGLFDOFRQVHTXHQFHVDQGVHTXHODHWKDWIORZIURPWKHSULPDU\
LQMXU\DUHFRPSHQVDEOH´ 
        
                                               &

        (PSOR\HH UHTXHVWV WKDW ZH GLUHFW WKH WULDO FRXUW WR FRQVLGHU KHU UHTXHVW IRU
DWWRUQH\¶VIHHVDQGH[SHQVHVZKHQWKHFDVHKDVFRQFOXGHG,WLVXQQHFHVVDU\IRUXVWRGR
VR KRZHYHU DV WKH UHFRUG UHIOHFWV WKH WULDO FRXUW KDV DOUHDG\ DGYLVHG WKH SDUWLHV WKDW LW
LQWHQGVWRDGGUHVVWKHLVVXHDWWKHDSSURSULDWHWLPHZKLFKLQPRVWFDVHVZLOOEHZKHQWKH
OLWLJDWLRQKDVUXQLWVFRXUVHSee Thompson v. Comcast Corp.1R
71 :UN &RPS $SS %G /(;,6  7HQQ :RUNHUV¶ &RPS $SS %G -DQ   
Andrews v. Yates Servs., LLC1R71:UN&RPS$SS%G/(;,6
DW  7HQQ:RUNHUV¶&RPS$SS%G0D\ ,QDQ\HYHQWZHFRQFOXGHLW
LVSUHPDWXUHIRUXVWRDGGUHVVWKHLVVXHRIDWWRUQH\¶VIHHVDQGH[SHQVHV

                                             &RQFOXVLRQ
                                                     
       )RUWKHIRUHJRLQJUHDVRQVZHKROGWKDWWKHHYLGHQFHGRHVQRWSUHSRQGHUDWHDJDLQVW
WKH WULDO FRXUW¶V GHFLVLRQ  $FFRUGLQJO\ WKH WULDO FRXUW¶V GHFLVLRQ LV DIILUPHG LQ DOO
UHVSHFWVDQGWKHFDVHLVUHPDQGHG




                                                    

                 7(11(66((%85($82):25.(56¶&203(16$7,21
                       :25.(56¶&203(16$7,21$33($/6%2$5'

6KHUU\&UHDVPDQ                                                 'RFNHW1R
                                                               
Y                                                             6WDWH)LOH1R
                                                               
:DYHV,QFHWDO                                            
                                                                               
                                                                 
$SSHDOIURPWKH&RXUWRI:RUNHUV¶                            
&RPSHQVDWLRQ&ODLPV                                           
'DOH7LSSV-XGJH                                              

                                     &(57,),&$7(2)6(59,&(

, KHUHE\ FHUWLI\ WKDW D WUXH DQG FRUUHFW FRS\ RI WKH $SSHDOV %RDUG¶V GHFLVLRQ LQ WKH
UHIHUHQFHGFDVHZDVVHQWWRWKHIROORZLQJUHFLSLHQWVE\WKHIROORZLQJPHWKRGVRIVHUYLFH
RQWKLVWKHWKGD\RI$SULO
 1DPH                  &HUWLILHG   )LUVW &ODVV   9LD      )D[      9LD     6HQWWR
                        0DLO        0DLO           )D[      1XPEHU   (PDLO

 56WHYHQ:DOGURQ                                                     ;    DUOHQHVPLWK#FRPFDVWQHW
 0LFKDHO:-RQHV                                                      ;    PMRQHV#ZLPEHUO\ODZVRQFRP
 'DOH7LSSV-XGJH                                                    ;    9LD(OHFWURQLF0DLO
 .HQQHWK06ZLW]HU                                                   ;    9LD(OHFWURQLF0DLO
 &KLHI-XGJH
 3HQQ\6KUXP&OHUN                                                   ;    3HQQ\3DWWHUVRQ6KUXP#WQJRY
 &RXUWRI:RUNHUV¶
 &RPSHQVDWLRQ&ODLPV




-HDQHWWH%DLUG
-HDQHWWH%DLUG
'HSXW\&OHUN:RUNHUV¶&RPSHQVDWLRQ$SSHDOV%RDUG
)UHQFK/DQGLQJ'U6WH%
1DVKYLOOH71
7HOHSKRQH
(OHFWURQLF0DLO:&$SSHDOV&OHUN#WQJRY